Citation Nr: 0412589	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  02-06 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Chance, Associate Counsel


INTRODUCTION

The veteran retired from active duty in March 1971 after over 
22 years of military service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, that denied the appellant's claims of entitlement 
to service connection for the cause of the veteran's death 
and to dependency and indemnity compensation (DIC) benefits 
under 38 U.S.C.A. § 1318.  The appellant is the surviving 
spouse of the veteran and she perfected a timely appeal of 
these determinations to the Board.

In her April 2002 Substantive Appeal, the appellant requested 
the opportunity to testify at a hearing held before a 
Veterans Law Judge (formerly known as a Member of the Board) 
in Washington, D.C.  The RO scheduled the hearing for 
December 2003.  The appellant did not attend the hearing and, 
since that time, has not requested the opportunity to testify 
at another Board hearing.  In light of the above, the Board 
finds that the veteran's request to testify at a Board 
hearing has been withdrawn.  See 38 C.F.R. § 20.704 (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Before the Board is the appellant's claim of entitlement to 
service connection for the cause of the veteran's death and 
to dependency and indemnity compensation (DIC) benefits under 
38 U.S.C.A. § 1318.  For the reasons set forth below, these 
claims must be remanded for further development and 
adjudication.

The Certificate of Death shows that the veteran died on 
August [redacted], 2001.  The cause of death, as shown on the 
Certificate of Death, was end stage renal disease.  An 
autopsy was not performed.

The appellant argues that the veteran's service-connected 
infectious hepatitis contributed substantially or materially 
to the cause of his death.  In the alternative, the appellant 
argues that the veteran's renal disease was related to, 
caused by or had its onset during service.  The claims file 
contains volumus medical and treatment records from the 
veteran's last year of medical care, as well as some medical 
records related to the veteran's service-connected infectious 
hepatitis.  However, no examination was conducted to 
determine the question of service connection for the cause of 
the veteran's death.  In this regard, the Board notes that it 
is precluded from reaching its own unsubstantiated medical 
conclusions, and is instead bound by on these matters by the 
medical evidence of record.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Where a case presents unresolved medical questions, 
it is incumbent on the Board to supplement the record prior 
to issuing a decision.  See Wallin v. West, 11 Vet. App. 509, 
513 (1998); Colvin v. Derwinski, 1 Vet. App. at 175.  

In light of the foregoing, the Board agrees with the 
appellant's representative's assertion, in its August 2002 
written argument, that further medical opinions are necessary 
before the Board can decide the merits of the appellant's 
appeal, which must specifically include determining whether 
it was at least as likely as not that the veteran suffered 
from renal disease that was related to, caused by or had its 
onset during his period of service, or whether the veteran's 
service-connected infectious hepatitis contributed 
substantially or materially to the cause of his death. 

In addition, in a December 2001 rating decision, the RO 
denied entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.  In a statement 
dated in January 2002 and received by the RO that same month, 
the appellant expressed her disagreement with that 
determination.  The Board accepts the January 2002 statement 
as a Notice of Disagreement (NOD) pursuant to 38 C.F.R. 
§ 20.201 (2002); however, the RO has not issued her a 
Statement of the Case (SOC) with respect to this claim.  
Under these circumstances, the Board must remand this issue 
to the RO for the issuance of a Statement of the Case (SOC).  
See Manlincon v. West, 12 Vet. App. at 240-41; Holland v. 
Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the Board hereby REMANDS the case to the RO for 
the following action:

1.  The RO should issue the appellant a 
Statement of the Case with respect to her 
claim for dependency and indemnity 
compensation (DIC) benefits under 
38 U.S.C.A. § 1318, to include 
notification of the need, and the 
appropriate time period, in which to file 
a substantive appeal to perfect her 
appeal on this issue. 

2.  With respect to the appellant's claim 
of entitlement to service connection for 
the cause of the veteran's death, the RO 
should send the appellant and her 
representative, a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate the 
appellant's claims.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the 
appellant and which portion, if any, VA 
will attempt to obtain on her behalf.  
The letter should also request that the 
appellant provide any evidence in her 
possession that pertains to the claim. 

3.  With respect to the appellant's claim 
of entitlement to service connection for 
the cause of the veteran's death, the RO 
should contact the appellant and request 
that she identify any records of VA and 
non-VA health care providers, other than 
those already associated with the claims 
folder, who treated the veteran for renal 
disease or infectious hepatitis.  The aid 
of the appellant in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
appellant should be informed in writing.  

4.  Also with respect to the appellant's 
claim of entitlement to service 
connection for the cause of the veteran's 
death, the RO should thereafter arrange 
for the veteran's claims folder to be 
reviewed by an appropriate VA examiner.  
It is imperative that the examiner who is 
designated to examine the claims folder 
reviews the evidence in the claims 
folder, including a complete copy of this 
REMAND, and acknowledges such review in 
the examination report.  Following his or 
her careful review of the claims folder, 
and particularly the evidence and issues 
discussed above in this remand, the 
examiner must indicate whether it is at 
least as likely as not that the veteran's 
renal disease was related to, caused by 
or had its onset during service.  The 
examiner must also indicate whether the 
veteran's service-connected infectious 
hepatitis contributed substantially or 
materially to the cause of his death.  
The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

5.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should re-adjudicate the 
appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death in light of all pertinent 
evidence and legal authority.

6.  The appellant and her representative 
must be furnished a supplemental 
statement of the case and be given an 
opportunity to submit written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



